I concur on the grounds that the affidavit of Jensen of mailing a copy of the supplemental complaint to Mrs. Brinton's attorney being uncontroverted, must be taken as true, and the fact that she was actually served was thereby established. It is the service thereof and not the            1-3 proof which gives the court jurisdiction; and where service has actually been made and judgment entered without proof thereof, or the proof thereof is insufficient, such proof may *Page 156 
be supplied at any time and the judgment will thereupon be sustained. The following cases so hold. Wade v. Wade, 92 Or. 642,176 P. 192, 178 P. 799, 182 P. 136, 7 A.L.R. 1149;Bourgeious v. Santa Fe Trail Stages, 43 N.M. 453,95 P.2d 204; Cunningham v. Spokane Hydraulic Mining Co., 20 Wn. 450,55 P. 756, 72 Am.St.Rep. 113; Call v. Rocky Mountain BellTelephone Co., 16 Idaho 551, 102 P. 146, 133 Am. St. Rep. 135. In Reinhart v. Lugo, 86 Cal. 395, 24 P. 1089, there is dicta to the contrary, but this has been severely criticised in a note thereto in 21 Am. St. Rep. 52, and has been twice expressly repudiated. Hibernia Savings  Loan Society v. Matthai,116 Cal. 424, 48 P. 370; Herman v. Santee, 103 Cal. 519,37 P. 509, 42 Am. St. Rep. 145; 1 Freeman on Julgments (5th Ed.) 370, Sec. 193 (4th Ed. Sec. 89b), 42 Am.Jur. 104.